An affirmance of the judgment of the Supreme Court is called for and for the reason set forth in the opinion of that court that the "prosecutor's term of office was either fixed by the resolution creating the office at one year, or if not so fixed, in the absence of statute, presently in force, or ordinance or rule under legislative sanction, the term was for one year being co-terminous with that of the appointing power."
We agree with the Supreme Court that —
"It is not material to the determination of this case that the solicitor of a board of education be regarded as an officer."
The judgment under review is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, LLOYD, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 11.
For reversal — None. *Page 449